--------------------------------------------------------------------------------

Exhibit 10.9
 
November 28, 2007
 
VIA FEDERAL EXPRESS [OR HAND DELIVERY]
 
Mr. Douglas J. Glader
 
 
Dear Doug:
 
This letter summarizes the terms of your separation from employment with Procera
Networks, Inc. (the “Company”).
 
1.           Employment Status and Final Payments.
 
(a)           Separation Date and Board Resignation.  Your last day of work with
the Company and your employment termination date was November 2, 2007 (the
“Separation Date”).  Effective as of the Separation Date, you are no longer an
officer or employee of the Company, and, as part of this Agreement, you will
resign as a Director on the Company’s Board of Directors (the “Board”).  No
later than the date you sign this Agreement, you agree to sign and return to the
Chairman of the Board a resignation letter memorializing the resignation of your
Board membership in the form attached hereto as Exhibit A.
 
(b)           Accrued Salary and Vacation.  The Company has paid you all accrued
salary, and all accrued and unused vacation, earned through the Separation Date,
subject to standard payroll deductions and withholdings. You were entitled to
these payments by law.
 
(c)           Expense Reimbursements.  You shall submit, within thirty (30) days
after the Separation Date, expense reports to the Company seeking reimbursement
for any business expenses incurred through the Separation Date.  The Company
will reimburse you for these business expenses, pursuant to its standard
policies and practices, within fifteen (15) business days after the submission
of your expense report.
 

--------------------------------------------------------------------------------


 
2.   Severance Benefits. If you timely sign, date and return this fully executed
Agreement to the Company, and allow the releases contained herein to become
effective, the Company will provide you with the following as your sole
severance benefits (the “Severance Benefits”):
 
(a)           Severance Payments.  The Company acknowledges that the termination
of your employment was an “Involuntary Termination Other Than For Cause” for the
purposes of your Employment Agreement with the Company dated September 17, 2003
(the “Employment Agreement”), and you will receive severance pay in the form of
continuation of your base salary in effect as of the Separation Date for
eighteen (18) months following the Separation Date (the “Severance
Payments”).  The Severance Payments will be subject to standard payroll
deductions and withholdings.   Except as otherwise set forth in Section 2(c)
below, the Severance Payments will be paid in substantially equal installments
on the Company’s normal payroll schedule over the eighteen (18) month period
following the Separation Date; provided, however, that no Severance Payments
will be made prior to the Effective Date of this Agreement (as defined in
Section 12 herein).  Each installment of the Severance Payments will be deemed a
separate “payment” for purposes of Section 409A of the Internal Revenue Code.
 
(b)           Health Insurance.  Although the Company is not otherwise obligated
to do so, if you timely elect to continue medical, dental and/or vision
insurance coverage after the Separation Date in accordance with the provisions
of the federal COBRA law, state law, and the Company’s health insurance plans,
the Company shall pay, on your behalf, the monthly premium payments necessary to
continue your current health insurance coverage (for you and your covered
dependents) pursuant to COBRA for a maximum of eighteen (18) months following
the Separation Date; provided, however, that, the Company’s obligation to
continue to pay your monthly premium payments ceases immediately if you become
eligible for group health insurance coverage as a result of new employment at
any time within eighteen (18) months after the Separation Date (and you agree to
provide prompt written notice to the Company in such an event).   
 
(c)           “Specified Employee” Status.  The Company has determined that you
are a "specified employee" of the Company as defined in Section 409A(a)(2)(B)(i)
of the Internal Revenue Code and that the Severance Payments are, subject to
certain statutory exceptions, subject to a six month delay of payment pursuant
to Section 409A(a)(2)(B)(i).  Accordingly, in reliance on Treasury Regulation
1.409A-1(b)(4) regarding payments that qualify as short-term deferrals, on the
first regular payroll pay day following the Effective Date, the Company will pay
you, in a lump sum, the Severance Payments that you would have otherwise
received on or prior to such date under the original schedule but for the delay
(pursuant to Section 12) in the effectiveness of this Agreement, and will
continue to pay you the installments of the Severance Payments as originally
scheduled until the last regular payroll pay date on or before March 15,
2008.  Thereafter, no Severance Payments will be made until May 3, 2008 (that
is, the date that is six months and one day after the Separation Date), at which
time the Company will pay you the Severance Payments that you would have
received after March 15, 2008 and on or prior to May 3, 2008 in a lump sum, with
the balance of the Severance Payments made thereafter as originally
scheduled.   In reliance on the Treasury Regulation 1.409A-1(b)(9)(v)(B)
regarding certain medical reimbursements, the Company will pay the COBRA premium
payments set forth in Section 2(b) above as originally scheduled above.
 
 
 

--------------------------------------------------------------------------------

 

3.           Equity.  You currently have 4,126,970 fully vested shares of
restricted stock in the Company.  This Agreement shall not have any affect on
your ownership of this restricted stock.
 
4.           Bonus. On October 17, 2007, the Company’s Compensation Committee
recommended and the Board approved a $50,000 bonus payment to you for the
Company’s past performance.  Such amount will be paid in a lump sum on or before
November 9, 2007.  The payment set forth in this Section 4 is intended to be a
separate payment (as defined in Treasury Regulation 1.409A-2(b)(2)) from the
payments described in Section 2(a) above for purposes of the “short term
deferral rule” under Treasury Regulations Section 1.409A-1(b)(4).
 
5.           Other Compensation Or Benefits.  You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
from the Company any additional compensation (including base salary, bonus,
incentive compensation, or equity), severance, or benefits before or after the
Separation Date (including without limitation any severance benefits set forth
in your Employment Agreement), with the exception of any vested right you may
have under the express terms of a written ERISA-qualified benefit plan (e.g.,
401(k) account) or any vested options.
 
6.           right of Survivorship.  In the event of your death prior the full
payment to you of the Severance Benefits, the Company agrees to continue to pay
the Severance Benefits in accordance with this Agreement to your heirs, and  in
such case this Agreement shall bind and inure to the benefit of your heirs.
 
7.           Return Of Company Property.  Within twenty (20) days after the
Separation Date, you agree to return to the Company all Company documents (and
all copies thereof) and other Company property which you have in your possession
or control, including, but not limited to, Company files, notes, drawings,
records, plans, forecasts, reports, studies, analyses, proposals, agreements,
financial information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part).  You agree that you will make a diligent search to locate any such
documents, property and information.  If you have used any personally owned
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company confidential or proprietary data, materials or information,
within twenty (20) days after the Separation Date, you shall provide the Company
with a computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems;
and you agree to provide the Company access to your system as requested to
verify that the necessary copying and/or deletion is done.  Your timely
compliance with this paragraph is a condition precedent to your receipt of the
severance benefits provided under this Agreement.  Notwithstanding the
foregoing, it is agreed that you may keep the Company-provided laptop in your
possession, so long as the Company confidential or proprietary information has
been permanently deleted and expunged from it.
 
 
 

--------------------------------------------------------------------------------

 

8.           Proprietary Information Obligations.  You agree to refrain from any
use or disclosure of the Company’s confidential or proprietary information or
materials (including, but not limited to, sales and marketing information,
customer information, product and manufacturing information, financial
information, personnel and compensation information, and operational and
training information).  Additionally, you reaffirm your obligation to comply
with any Company Proprietary Information and Inventions Agreement you may have
previously signed.
 
9.           Nondisparagement. You agree not to disparage the Company, its
officers, directors, employees, shareholders, and agents, and the Company
(through its officers and directors) agrees not to disparage you, in any manner
likely to be harmful to his/its business, business reputation, or personal
reputation; provided that you and Company will respond accurately and fully to
any question, inquiry or request for information when required by legal process.
 
10.         Cooperation and Assistance.  You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any person or entity in connection with any
claim or cause of action of any kind brought against the Company, nor shall you
induce or encourage any person or entity to bring such claims.  However, it will
not violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law.  Further, you agree to
voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company’s counsel, for preparing for and providing deposition testimony, and for
preparing for and providing trial testimony.  Company, however, agrees to
reimburse you for your reasonable out-of-pocket expenses incurred in providing
such cooperation, provided such expenses are approved in advance in writing by
the Company.
 
11.         No Admissions. You understand and agree that the promises and
payments in consideration of this Agreement shall not be construed to be an
admission of any liability or obligation by the Company to you or to any other
person, and that the Company makes no such admission.
 
12.         Release of Claims.
 
a.           General Release.  In exchange for the consideration under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Company Released Parties”) of and from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date that
you sign this Agreement (collectively, the “Company Released Claims”).
 
 
 

--------------------------------------------------------------------------------

 

b.           Scope of Release.  The Released Claims include, but are not limited
to:  (a) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (b) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).
 
c.           Excluded Claims.  Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; (c) any claims arising from the
breach of this Agreement; or (d) any rights or claims that you may have
resulting from unknown errors related to accounting for your 401(k) retirement
savings plan.  In addition, nothing in this Agreement prevents you from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding.  You
hereby represent and warrant that, other than the Excluded Claims, you are not
aware of any claims you have or might have against any of the Released Parties
that are not included in the Released Claims.
 
                         d.           Release by the Company. The Company hereby
generally and completely releases you of and from any and all claims,
liabilities, and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct or omissions occurring at any time prior to
or at the time the Company signs this Agreement; provided, however, that that
this release shall not extend to:  (1) any claims that may arise out of any
events, acts, conduct or omissions occurring after this Agreement is executed,
including without limitation any claims for breach of this Agreement; (2) any
claims arising at any time out of your obligations to protect the Company’s
proprietary information, including without limitation any claims arising from
your obligations under your Confidentiality Agreement, claims arising under the
California Uniform Trade Secrets Act, or common law claims arising from these
obligations; or (3) any claims arising from any actions by you during your
employment with the Company which were outside of your authority or outside of
the course and scope of your employment.
 
13.           ADEA Waiver. You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, and
that the consideration given for the waiver and release you have given in this
Agreement is in addition to anything of value to which you were already
entitled.  You further acknowledge that you have been advised by this writing,
as required by the ADEA, that:  (a) your waiver and release do not apply to any
rights or claims that may arise after the date you sign this Agreement; (b) you
should consult with an attorney prior to signing this Agreement (although you
may voluntarily decide not to do so); (c) you have twenty-one (21) days to
consider this Agreement (although you may choose voluntarily to sign this
Agreement sooner); (d) you have seven (7) days following the date you sign this
Agreement to revoke this Agreement (in a written revocation sent to and received
by the Board); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement (the “Effective Date”).
 
 
 

--------------------------------------------------------------------------------

 

14.           Section 1542 Waiver.  In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.
 
15.           Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.
 
16.           Dispute Resolution.  To ensure rapid and economical resolution of
any disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Jose, CA conducted before
a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then
applicable JAMS arbitration rules.  The parties each acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding.  You will have the right to be represented by legal counsel at any
arbitration proceeding.  The arbitrator shall:  (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(ii) issue a written statement signed by the arbitrator regarding the
disposition of each claim and the relief, if any, awarded as to each claim, the
reasons for the award, and the arbitrator’s essential findings and conclusions
on which the award is based.  The arbitrator, and not a court, shall also be
authorized to determine whether the provisions of this paragraph apply to a
dispute, controversy, or claim sought to be resolved in accordance with these
arbitration procedures.  Nothing in this Agreement is intended to prevent either
you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any arbitration.  It is further
agreed that Company will pay any costs or fees (including but not limited to
JAMS filing fees and arbitrator fees) with respect to any arbitration hereunder
to the extent they exceed the costs or fees which you would have to incur to
prosecute and/or defend such claims in a court of law.
 
 
 

--------------------------------------------------------------------------------

 

17.           Miscellaneous.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matter.  It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations, including without limitation any promises or representations
regarding severance benefits contained in your Employment Agreement.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable.  This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California without regard to conflict of laws
principles.  Any ambiguity in this Agreement shall not be construed against
either party as the drafter.  Any waiver of a breach of this Agreement shall be
in writing and shall not be deemed to be a waiver of any successive
breach.  This Agreement may be executed in counterparts and facsimile signatures
will suffice as original signatures.
 
18.           Attorneys’ fees and Costs.  In the event that any party hereto
files an action and/or arbitration proceeding to enforce, interpret and/or
remedy a breach of this Agreement, the prevailing party shall be entitled to
recover his/its reasonable attorneys’ fees and costs.
 
 
 

--------------------------------------------------------------------------------

 

If this Agreement is acceptable to you, please sign below and return the
original to me.  You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign it within this timeframe and return
the fully signed Agreement promptly thereafter.
 
We wish you the best in your future endeavors.
 
Sincerely,
 
Procera Networks, Inc.
     
By:
/s/ Paul Eovino
   
Paul Eovino
   
VP Finance
       
I have read, understand and agree fully to the foregoing Agreement:
 
:
  /s/ Douglas J. Glader
     
Douglas J. Glader
     
      November 29, 2007
 
Date
 

 
 
 

--------------------------------------------------------------------------------

 

November _____, 2007
 
 

   
Chairman, Board of Directors
Procera Networks, Inc.
100C Cooper Ct.
Los Gatos, CA 95032



Re:           Resignation from Board


Dear _________:


I hereby confirm in writing my resignation as a member of the Board of Directors
of Procera Networks, Inc., effective as of ____________________.  I will execute
any further documents necessary to effectuate my resignation from the Board.


I wish the Board and everyone at Procera the best of success in the future.


Sincerely,


/s/ Douglas J. Glader
   
Douglas J. Glader
 
Date

 
 

--------------------------------------------------------------------------------